         Case 1:20-cr-00406-ELH Document 18-1 Filed 04/19/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                   *
                                                   *
UNITED STATES OF AMERICA                           *
                                                   *
        v.                                         *      CRIMINAL NO. ELH-20-406
                                                   *
JAMES DALE REED                                    *
                                                   *

        Defendant
                                               *******

                                               ORDER

       The Court finds, upon the government’s motion dated April 19, 2021, that pursuant to

Title 18, United States Code, Section ' 3161(h), the interests of justice will be served by the

exclusion of time from the speed trial calculation and that the ends of justice served by such an

exclusion outweigh the interests of the public and the defendant in a speedy trial, in that:

       a.      the failure to grant this request in this proceeding would be likely to result in a

miscarriage of justice;

       b.      the parties have been and are in discussions regarding this case; and

       c.      the failure to exclude time in this proceeding would deny counsel the reasonable

time necessary to review discovery, discuss the case, and engage in pre-trial litigation.

       THEREFORE, IT IS HEREBY ORDERED this _________ day of April 2021,

that time from April 23, 2021 through June 7, 2021, pursuant to this order shall be

excluded from calculation under the Speedy Trial Act in the interests of justice, pursuant to Title

18, United States Code, Section 3161(h), for the reasons set forth above.

                                                       _______________________________
                                                       The Honorable Ellen L. Hollander
                                                       United States District Judge
